DETAILED ACTION
Notice to Applicant
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s remarks and amendments of 15 November 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed of 15 November 2021, Applicant amended no claims.  Applicant previously cancelled claims 1 – 20.

Response to Arguments
Applicant’s arguments, filed 15 November 2021 with respect to the argument that the cited prior does not teach the claims in combination have been fully considered and are persuasive.  

Examiner's Statement of Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s response of 15 November 2021.


The reasons for allowance can be found in Applicant Arguments/Remarks filed 15 November 2021, especially on pages 4 to 6 of 13 regarding the argument that rules do not depend upon the finite state machine for modification is not taught by Ouchi in combination with the other references.

Claims 21 – 30 are allowed.  

None of the prior art of record, taken individually or in any combination, teach, inter alia a method comprising: associating a business rule, independent of the finite state machine, with each of the plurality of lifecycle states, the business rule defining a condition causing a transition from the lifecycle state associated with the business rule to a next lifecycle state of the finite state machine; receiving the business object; evaluating, using the finite state machine associated with the business object, one of the plurality of business rules associated with the finite state machine; and performing an operation specified by the one of the plurality of business rules, wherein modification of a preexisting business rule does not require modification of the finite state machine such that the preexisting business rule does not depend upon the finite state machine for modification.  Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623